 Case 5:18-cv-01574-GW-SP Document 38 Filed 05/18/20 Page 1 of 2 Page ID #:719



 1   BRADLEY/GROMBACHER, LLP
     Marcus J. Bradley, Esq. (SBN 174156)
 2
     Kiley L. Grombacher, Esq. (SBN 245960)
 3   31365 Oak Crest Drive, Suite 240
     Westlake Village, California 91361
 4
     Telephone: (805) 270-7100
 5   Facsimile: (805) 270-7589
     E-Mail: mbradley@bradleygrombacher.com
 6
             kgrombacher@bradleygrombacher.com
 7
     LAW OFFICES OF SAHAG MAJARIAN II
 8
     Sahag Majarian II, Esq. (SBN 146621)
 9   18250 Ventura Boulevard
     Tarzana, California 91356
10
     Telephone: (818) 609-0807
11   Facsimile: (818) 609-0892
     Email: sahagii@aol.com
12

13
     Attorneys for Plaintiff, JOSE GONZALEZ
14

15
                          UNITED STATES DISTRICT COURT
16

17
                        CENTRAL DISTRICT OF CALIFORNIA

18
     JOSE GONZALEZ, an individual, on          Case No. EDCV 5:18-1574-GW(SPx)
19
     his own behalf and on behalf of all       Assigned to Hon. George Wu
20   others similarly situated,                Courtroom 9D
21                                             NOTICE OF LODGING OF
                    Plaintiff,                 PROPOSED ORDER GRANTING
22                                             PLAINTIFF’S UNOPPOSED
     v.                                        MOTION FOR PRELIMINARY
23                                             APPROVAL OF CLASS AND
                                               REPRESENTATIVE ACTION
24   CARDINAL HEALTH 200, LLC, a               SETTLEMENT
25
     Delaware limited liability company; and
     DOES 1 through 20, inclusive,
26
                     Defendants.
27

28
                                           -1-
           NOTICE OF LODGING OF PROPOSED ORDER GRANTING PLAINTIFF’S MOTION FOR
          PRELIMINARY APPROVAL OF CLASS AND REPRESENTATIVE ACTION SETTLEMENT
 Case 5:18-cv-01574-GW-SP Document 38 Filed 05/18/20 Page 2 of 2 Page ID #:720



 1         Plaintiff hereby lodges his [Proposed] Order Granting Plaintiff’s
 2   Unopposed Motion for Preliminary Approval of Class and Representative Action
 3   Settlement.
 4   Dated: May 18, 2020                   BRADLEY/GROMBACHER, LLP
 5
                                           LAW OFFICES OF SAHAG MAJARIAN II

 6

 7
                                           By: /s/ Marcus J. Bradley
 8                                             Marcus J. Bradley, Esq.
 9
                                               Kiley L. Grombacher, Esq.
                                               Sahag Majarian, II
10                                             Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        -2-
        NOTICE OF LODGING OF PROPOSED ORDER GRANTING PLAINTIFF’S MOTION FOR
       PRELIMINARY APPROVAL OF CLASS AND REPRESENTATIVE ACTION SETTLEMENT
